                                          Case 5:20-cv-05799-LHK Document 91 Filed 09/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT
                                   8                                 NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                                                             SAN JOSE DIVISION
                                  10

                                  11     NATIONAL URBAN LEAGUE, et al.,                      Case No. 20-CV-05799-LHK
                                  12                   Plaintiffs,                           ORDER TO RESPOND TO
Northern District of California




                                                                                             DEFENDANTS’ OBJECTIONS AS TO
 United States District Court




                                  13             v.                                          THE SCOPE OF THE
                                                                                             ADMINISTRATIVE RECORD
                                  14     WILBUR L. ROSS, et al.,
                                                                                             Re: Dkt. Nos. 88, 89
                                  15                   Defendants.

                                  16

                                  17          Plaintiffs shall file a response to Defendants’ objections as to the scope of the

                                  18   administrative record no later than Wednesday, September 9, 2020, at 10 a.m. Pacific Time. The

                                  19   response shall not exceed one page.

                                  20   IT IS SO ORDERED.

                                  21

                                  22   Dated: September 8, 2020

                                  23                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27
                                                                                         1
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER TO RESPOND TO DEFENDANTS’ OBJECTIONS AS TO THE SCOPE OF THE ADMINISTRATIVE
                                       RECORD
